 MONTEFIORE MEDICAL CENTERMontefiore Medical Center and International Broth-erhood of Security Personnel, Officers, andGuards. Case 2-CA-1934316 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 29 December 1983 Administrative LawJudge D. Barry Morris issued the attached deci-sion. The Union filed exceptions and a supportingbrief, and the Respondent filed an opposing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.t The Union excepts to the judge's refusal to grant the Respondent'smotion to correct the transcript and record a missing part of the record.We note, however, that the judge did correct the transcript. Also, havingtaken into account page numbers, the dates on which the hearing in theseproceedings was held and continuity of subject matter of the testimonypresented, our review of the record convinces us that the correctedrecord is complete and that substantial portions of testimony have notbeen omitted as the Union alleges.2 The Union has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative lawjudge's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. I88 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge. Thiscase was heard before me in New York City, New York,on June 6, 7, and 15, 1983. On a charge filed on January5, 1983, a complaint was issued on March 10, 1983, alleg-ing that Montefiore Medical Center (Respondent)' vio-lated Section 8(a)(3) and (1) of the National Labor Rela-tions Act (the Act). Respondent filed an answer denyingthe commission of the alleged unfair labor practices.The names of the Respondent and the Union, International Brother-hood of Security Personnel, Officers and Guards, were amended at thehearing. The names in the complaint were originally Montefiore Hospitaland Medical Center and Brotherhood of Security Personnel, Officers andGuards International Union.The parties were given full opportunity to participate,to produce evidence, to examine and cross-examine wit-nesses, to argue orally, and to file briefs. Briefs werefiled by the General Counsel and Respondent.On the entire record of the case, including my obser-vation of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, with an officeand place of business in Bronx, New York, operates ahospital providing inpatient and outpatient medical andprofessional care services for private patients. Its annualvolume of business is in excess of $250,000 and it pur-chases and receives at its facility materials valued inexcess of $50,000 directly from firms located outsideNew York State. Respondent admits that it is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act, and a health care institutionwithin the meaning of Section 2(14) of the Act, and I sofind. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe issues are:1. Did Respondent urge and encourage its employeeRay Puello to circulate a decertification petition.2. Did Respondent refuse to grant Puello's request fora shift change because he refused to circulate the decerti-fication petition.3. Did Respondent discharge Puello because he re-fused to circulate the decertification petition.4. Did Respondent discharge Puello because he filedand continued to process a grievance over Respondent'srefusal to grant the shift change.B. The Facts1. BackgroundPuello was employed by Montefiore Medical Center asa security officer from November 15, 1981, until Decem-ber 23, 1982,2 when he was discharged. He initiallyworked the 4 p.m. to midnight shift. On December 11,1981, he requested a change to the 8 a.m. to 4 p.m. shiftso that he could attend college. That request was grantedeffective January 19, 1982.2. Request for shift changePuello testified that in September he requested achange back to the 4 p.m. to midnight shift. He furthertestified that "once a month" he submitted written shiftchange requests but that he received no replies to the re-quests.Puello testified that about 2 weeks before Thanksgiv-ing he asked Donald Fleming, director of security, abouthis request for a shift change, to which Fleming replied2 All dates refer to 1982 unless otherwise specified.271 NLRB No. 40269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat "he would get back to me on that." Puello testifiedthat Fleming then asked him about the Union and Flem-ing told him "he would like to see a strong union behindus, and he felt the union we had was very weak." Puellotestified that Fleming then suggested that Puello file adecertification petition and that Fleming then showedPuello what such a petition would look like. Puello re-plied to Fleming that "I am not too familiar with unions,but I don't think I am allowed to do that." About aweek after this alleged discussion with Fleming, Puellotestified that he discovered that he did not receive his re-quested shift change. Instead, security guard WinstonThomas received the shift change.On August 10, Thomas requested a change to the 4p.m. to midnight shift because he was "registered toattend school during the hours of 9 a.m. to 2:30 p.m."The shift change was granted and made effective No-vember 22, 1982. Thomas testified that he circulated adecertification petition for 2 days beginning November19, 1982. He further testified that neither Fleming norany other supervisory employee asked him to circulatethe decertification petition.Fleming, who appeared to me to be a credible witness,testified that he never had a discussion with Puello con-cerning union matters nor did he ever discuss with himthe preparation of a petition for decertification of theUnion. With respect to why Puello was not granted hisrequested shift change, Fleming testified that he consid-ered four issues, namely, seniority, performance, reason,and need. With respect to need, Fleming testified that in-asmuch as Thomas already was enrolled in school, he be-lieved Thomas' need for the shift change was greaterthan Puello's. With respect to performance, Fleming tes-tified that Puello's performance record was poor inas-much as his folder contained a number of warning no-tices and suspensions.3. Filing of grievanceOn December 3, Puello filed a grievance with Re-spondent alleging that his seniority rights had been vio-lated when he was denied his request for a shift change.A grievance meeting was held on December 21, atwhich time union delegates Payton and Gonzalez, UnionPresident Joseph Overton, Fleming, and Puello werepresent. Fleming distributed General Counsel's Exhibit 7which contained a list of Puello's "violations." These in-cluded several instances of allegations that Puello wassleeping on the premises, including the allegation that onNovember 30 he was found sleeping on a staircase; sev-eral occasions when Puello was given warnings fortaking extended breaks; and several occasions when hefailed to return his assigned equipment to the securityoffice. The exhibit continues:[In] light of the fact that this employee has beengiven ample verbal and written warnings, as well assuspensions, regarding his conduct, especially in re-lation to sleeping while on duty, and while not onduty, will be terminated immediately.Fleming credibly testified that Overton asked him ifsomething could be worked out, to which he replied,"there's nothing that could be worked out. I said thatthere are just too many things for me to make a reversalon my decision." When asked by Overton whether Puel-lo's filing of a grievance had anything to do with the de-cision to terminate him, Fleming replied that "one has nobearing on the other to me."4. Conclusions as to shift changeThe complaint alleges that Respondent refused togrant Puello's request for a shift change and dischargedhim because he refused to circulate a decertification peti-tion requested by Fleming. I have credited Fleming's tes-timony that he made no such request of Puello. Indeed,it seems implausible that a supervisor would ask an em-ployee to petition to decertify a "weak" union because"he would like to see a strong union" in its place. In ad-dition, Puello's testimony indicates several inconsisten-cies. Thus with respect to an extended break on Decem-ber 8, Puello testified, "I didn't have keys and the radio Ihad wasn't working." Respondent's Exhibit 2, however,which is the report that Puello submitted with respect tothe events of December 8, indicates that he in fact didhave the keys. Concerning the incident on November 30,Puello testified that he was injured in a fight and went tothe emergency room at Montefiore and "registered and Igot a band on my hand." Fleming, however, crediblytestified that the matter was investigated and no recordwas found of Puello having been processed in the emer-gency room at that time.I conclude that the General Counsel has not sustainedhis burden of showing by a preponderance of the evi-dence that Fleming, or any other supervisor, urged orencouraged Puello to circulate a petition seeking the de-certification of the Union. Clearly, therefore, the failureto grant Puello's requested shift change was not becausePuello refused to circulate the decertification petition.On the contrary, I have credited Fleming's testimonythat Puello was not granted the shift change because ofhis poor performance record and the fact that anotheremployee's need for a shift change, in Fleming's view,was greater than Puello's need for that change. Accord-ingly, the allegation is dismissed.5. Conclusions as to filing of grievance andterminationParagraph 9 of the complaint, as amended, alleges thatRespondent discharged Puello and has failed to reinstatehim because he filed and continued to process a griev-ance over Respondent's refusal to approve the shiftchange. While Puello testified that Fleming told him atthe grievance meeting, "You take back that grievanceand I'll forget about that termination," I credit Fleming'stestimony that no such conversation took place. Asstated earlier, Fleming appeared to me to be a crediblewitness. In addition, in view of Puello's poor perform-ance record, it is unlikely that Fleming would have madesuch a statement. Fleming credibly testified that otheremployees filed grievances and they were not dis-charged. Thus, Payton had a grievance pending at thesame time as Puello, yet Payton was not discharged.Similarly, Walker filed a grievance on October 11 and he270 MONTEFIORE MEDICAL CENTERwas not discharged. Instead, I credit Fleming's testimonythat Puello was discharged because of his poor perform-ance record. Accordingly, the allegation is dismissed.3CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.I Certain errors in the transcript are noted and corrected.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.On these findings of fact and conclusions of law andon the entire record in this proceeding, I issue the fol-lowing recommended4ORDERThe complaint is dismissed in its entirety.4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.271